Citation Nr: 0215767	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder will be the subject of a 
subsequent Board decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his parents



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for chronic depression.  A notice of 
disagreement was received in November 2000; a statement of 
the case was issued in March 2001; and a substantive appeal 
was received in June 2001.  The veteran and his parents 
testified at a Board hearing at the RO in August 2002.

It is noted that the RO, in the July 2000 rating decision, 
recognized the previous decision, but did not consider 
whether new and material evidence had been submitted.  Where 
the Board addresses in a decision a question that was not 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby, 
particularly in light of the duties detailed in the VCAA.  As 
the Board finds that new and material evidence has been 
submitted, and proceeds (through further development) to a 
consideration of the veteran's claim for service connection 
based on review of the record as a whole, the veteran has not 
been prejudiced by consideration under this standard in the 
first instance.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

In view of the following decision, the Board will be 
undertaking additional development before addressing the 
issue of entitlement to service connection for psychiatric 
disorder under a merits analysis.  Such Board development is 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1. By decision dated in August 1997, the Board denied service 
connection for a psychiatric disability; the veteran filed 
an appeal to the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999), but he 
subsequently withdrew that appeal.

2. Evidence received subsequent to the August 1997 Board 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.


CONCLUSIONS OF LAW

1. The August 1997 Board decision, which denied service 
connection for a psychiatric disability, is final.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1100 (2002).

2. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
1991 & Supp. 2002), 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 1Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the following decision by the Board under the new 
and material evidence analysis, any failure to comply with 
VCAA's notice and assistance provisions are not detrimental 
to the veteran at this stage of his appeal.  As noted in the 
introduction, additional development is being undertaken 
before the Board addresses the veteran's appeal under a 
merits analysis.  

Factual Background

No psychiatric abnormalities were noted on service entrance 
examination in May 1981 and on separation examination in May 
1985.  The veteran denied a history of depression, trouble 
sleeping, loss of memory, and nervous trouble on a Report of 
Medical History, completed in May 1985.  The veteran's 
service medical records are negative for any treatment, 
complaints, or diagnosis of any psychiatric symptomatology or 
disorder.  

In December 1986, the veteran requested a psychology consult 
due to family problems.  Family consultation and further 
individual consultation was offered.  The veteran took the 
number of the psychologist.  In April 1987, the veteran 
reported decreased anxiety and family therapy was again 
recommended.  He continued to undergo occasional individual 
therapy through June 1988.  These treatment records note only 
difficulties with personal relationships and make no mention 
of the veteran's military service.  

The veteran was admitted to a private hospital in April 1990 
for depression with suicidal and homicidal ideation.  The 
veteran provided a history of "virtually life-long feelings 
of unhappiness which he dates back in some respects even to 
early childhood."  He reported sleeping to excess, eating 
more than normal, and impairment of concentration in the 
previous three-to-six months.  The only mention of the 
veteran's military service, noted that the veteran liked the 
service in some respects, but was troubled by the "hypocrasy 
(sic) and bigotry and discrimination."  At discharge, 
diagnoses of dysthymia and mixed personality disorder were 
reported.  

The veteran was hospitalized at another private facility in 
May 1991 with suicidal ideation and a long history of family 
problems.  Diagnoses of depression, not otherwise specified, 
OCD and obsessive compulsive personality were reported.  

The veteran was hospitalized in May 1992 with reports of 
suicidal thoughts and increased depression.  Two previous 
hospitalizations for obsessive compulsive disorder (OCD) were 
reported.  He was again hospitalization from December 1992 to 
January 1993 with diagnoses of major recurrent depression, 
obsessive compulsive personality disorder and dependent 
personality disorder.  VA hospitalization summary in 
September 1993, reported diagnoses of delusional disorder of 
moderate severity with a question of avoidant or dependent 
personality disorder.  The veteran reported psychiatric 
problems beginning in 1991 with four previous 
hospitalizations.  During VA hospitalization from October to 
December 1993, a history of first psychiatric hospitalization 
in May 1991 was reported.  The veteran was hospitalized from 
May to June 1994 with a diagnosis of delusional disorder, 
manic type.  The veteran reported diagnosis of OCD in 1989 
with five-to-six subsequent hospitalizations for OCD, 
anxiety, stress, and delusional disorder.  

In July 1994, the veteran filed an original claim for service 
connection for delusional disorder, post-traumatic stress 
disorder (PTSD), and severe depression beginning in March 
1986.  

A VA psychiatric examination was conducted in September 1994.  
He reported experiencing "total abuse, total corrupt 
political organization" during service.  The veteran 
admitted no psychiatric treatment during service and stated 
that he was first hospitalized in 1989 for severe anxiety 
attacks.  A diagnosis of delusional disorder was provided and 
the examiner stated that the veteran's attitude about the 
service department showed the beginning of a delusional 
system.  The veteran was considered moderately disabled with 
considerable improvement with medication. 

By rating decision in October 1994, the RO denied service 
connection for a nervous disorder, finding that there was no 
evidence that the various diagnosed psychiatric conditions 
were incurred in or aggravated by the veteran's active 
military service.  Following receipt of additional medical 
evidence, the RO again denied the claim in November 1994.  
The veteran filed a notice of disagreement in November 1994; 
a statement of the case was issued in November 1994; and a 
substantive appeal was filed in February 1995.  

At a hearing before an RO hearing officer in February 1995, 
the veteran testified that he was under a great deal of 
stress during service and that such led to his nervous 
disorder/delusional disorder.  Transcript p. 2.  He noted 
that his first post-service psychiatric treatment was in 
December 1986 at a VA medical center, following a "family 
disorder."  Transcript p. 3.  The veteran's father testified 
that prior to service, "you wouldn't want a better compliant 
son," but that from "day one" the veteran was 
dissatisfied, scared, and not goal oriented.  Transcript p. 
6.  

In March 1995, the veteran submitted two statements from 
friends of his family, who noted that the veteran was a 
"healthy and normal individual who took part in school 
activities and church functions," prior to entrance into 
service.  None of the individuals knew the veteran during or 
after service.  In September 1996, the veteran submitted four 
additional statements of acquaintances.  One noted that the 
veteran was a normal teenager, but when the individuals next 
saw him after service, the veteran seemed uncomfortable and 
nervous.  A childhood friend stated that following the 
veteran's military service, they were reacquainted and the 
veteran seemed somewhat detached and behaved in a nervous 
manner.  Neighbors noted that after service, the veteran no 
longer visited them.  

In August 1997, the Board denied the veteran's claim for 
service connection for a psychiatric disability, finding that 
a well-grounded claim (as defined in the law in effect at 
that time) had not been submitted.  The Board specifically 
noted that no medical nexus had been established between the 
veteran's active service and his current psychiatric 
disability.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (Court), but withdrew the appeal in September 1998.  
By Court Order in September 1998, the appeal was dismissed.  
The Board decision is final as to evidence of record at the 
time.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1100 (2002).

The veteran filed a request to reopen his claim for service 
connection for chronic depression/mental disorder in 
September 1999.  In an attached statement, the veteran's 
father stated that he and the veteran's mother noted the 
veteran's very unusual behavior immediately after discharge 
from service.  The evidence, submitted since the final Board 
decision in August 1997, includes statements from private 
counselors, statements from fellow servicemen, the veteran's 
parents, and other acquaintances, and testimony from the 
veteran and his parents.  

In a letter, dated in February 1999, J.M. Turnbull, M.D., 
stated that the veteran had been a patient since December 
1995.  Dr. Turnbull stated:

Apparently, he served in the [service] from 1981 
until 1985; and his parents, pastor, and friends 
noticed a significant difference in his mental 
state when he was discharged form the [service].  
It is quite apparent from the several witnesses, 
his parents, as well as his pastor that the Chronic 
Paranoid Schizophrenia, with which he is now 
diagnosed, began while he was in service.  

In an August 1999 letter, the director of a Christian 
counseling center stated that he had counseled the veteran 
from October 1990 through December 1992 and that the 
veteran's illness was severe from the time he returned from 
the service.  

In a September 1999 letter, the veteran's case manager at a 
private counseling service stated that the veteran had been 
known to the agency since November 1995.  She stated that the 
veteran began experiencing psychiatric symptoms following 
discharge from the military due to stress he experienced in 
the military.  The veteran was diagnosed with paranoid 
schizophrenia.  

In September 1999, the veteran submitted a copy of a letter, 
dated "Monday 20, 1984," from the veteran to his parents 
which purportedly includes a reference to depression.  

In September 2001, the veteran submitted a statement from an 
individual who served with the veteran.  He stated that the 
veteran was a close friend and they deployed together all 
over the world.  He expressed the opinion that the veteran 
did not respond well to his experiences in the service.  He 
stated that the veteran appeared to change in 1983 and lost 
his self-confidence and motivation.  A second fellow 
serviceman's statement was received in August 2002.  He 
stated that he worked with the veteran on many occasions 
throughout their tour of duty.  He noted that the veteran's 
control over secret documents appeared to cause additional 
stress to the veteran.  Following the bombing of the military 
barracks in Beirut, the veteran appeared to change - he did 
not sleep well and seemed more withdrawn.  

The veteran's case manager at the private counseling service 
submitted a second letter, dated in August 2002, noted that 
the veteran attended monthly individual therapy and was being 
treated for paranoid schizophrenia, PTSD, OCD, and dysthymic 
disorder.  

At a hearing before the undersigned in August 2002, the 
veteran's mother testified that she began to notice changes 
in the veteran after three months in service.  Transcript pp. 
2-3.  The veteran stated that he had trouble sleeping and 
adjusting and had recurring nightmares.  He felt intimidated 
and afraid due to his "tremendous responsibilities."  
Transcript p. 3.  

Analysis

When a claim is denied by the Board, the claim, generally, 
may not thereafter be reopened and granted and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In the instant case, the veteran's claim for service 
connection for a psychiatric disorder was previously denied 
by a final Board decision in August 1997.  The previous claim 
was denied as not well grounded, under the statute and 
regulations in effect at the time, as no medical evidence of 
a nexus between the current psychiatric disorder and the 
veteran's active military service had been submitted.  Since 
the previous decision, the veteran has submitted reports from 
two private counseling centers, both of which attribute the 
veteran's psychiatric disorder to his active military 
service.  These records are both new, in that they were not 
previously considered by the Board, and material in that they 
go to a central issue in the veteran's claim.  Therefore, the 
claim is reopened.  As noted in the introduction to this 
decision, additional development will be undertaken by the 
Board prior to a decision on the merits of the veteran's 
claim.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder has been reopened.  To this extent, the 
appeal is granted.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

